Title: To Thomas Jefferson from Frederick Winslow Hatch, 12 January 1825
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


Dear Sir
 Wednesday Jany—
A class in preparation for the University, commences its studies with me tomorrow: should you require any attention to James, either in Arithmetic or Prosody I shall be happy in seeing him at the School room as soon as convenient—The regular course of my School will be resum’d on Monday next.—The charge for James will be only for the time he attends, before going to the University.Yours very respecty & affectyF. W. Hatch